As filed with the Securities and Exchange Commission on July 26, 2007 File Nos. 33-73792 811-08270 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No [] Post-Effective Amendment No. 27 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.30 [X] (Check appropriate box or boxes) RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS (Exact Name of Registrant as Specified in Charter) 601 Union Street, Suite 2801 Seattle, WA 98101 (Address of Principal Executive Offices, including Zip Code) (206) 464-0400 (Registrant's Telephone Number, including Area Code) J. Glenn Haber, Chief Executive Officer Rainier Investment Management, Inc. 601 Union St., Ste. 2801 Seattle, WA 98101 (Name and Address of Agent for Service) WITH COPY TO: David A. Hearth Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, CA94105 It is proposed that this filing will become effective: oImmediately upon filing pursuant to Rule 485 (b) ÖOn July 29, 2007, pursuant to Rule 485(b) o60 days after filing pursuant to Rule 485(a)(1) oOn, pursuant to Rule 485(a)(1) o75 days after filing pursuant to Rule 485(a)(2) oOn , pursuant to Rule 485(a)(2) If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. RAINIER FUNDS July 31, 2007 Prospectus [Picture of man working at trading desk] Large Cap Equity Portfolio Large Cap Growth Equity Portfolio Mid Cap Equity Portfolio Small/Mid Cap Equity Portfolio Balanced Portfolio Intermediate Fixed Income Portfolio This cover is not part of the Prospectus. RAINIER FUNDS July 31, 2007 Table of Contents This Prospectus offers Original Shares of the Large Cap Equity, Large Cap Growth Equity, Mid Cap Equity, Small/Mid Cap Equity, Balanced and Intermediate Fixed Income Portfolios (each a “Portfolio,” together, the “Portfolios”). The performance and financial highlights information of the Portfolios pertain only to the Original Shares, which impose a Rule 12b-1 fee. The Large Cap Equity, Large Cap Growth Equity, Mid Cap Equity, Small/Mid Cap Equity and Balanced Portfolios also offer Institutional Shares through a separate Prospectus. OVERVIEW OF THE PORTFOLIOS This section introduces each Rainier Fund Portfolio, explaining its goals, principal investment strategies and principal risks. Expense and performance information are also displayed. Large Cap Equity Portfolio (Formerly Core Equity Portfolio) 2 Large Cap Growth Equity Portfolio (Formerly Growth Equity Portfolio) 4 Mid Cap Equity Portfolio 6 Small/Mid Cap Equity Portfolio 8 Balanced Portfolio 10 Intermediate Fixed Income Portfolio 12 ADDITIONAL INFORMATION ON PRINCIPAL INVESTMENT STRATEGIES 14 Growth at a Reasonable Price Equity Investment Philosophy 14 Growth Investment Philosophy 14 Fixed-Income Security Selection 14 Short-Term Investments 14 Portfolio Turnover 15 Portfolio Holdings Information 15 Notice of Policy Change 15 ADDITIONAL INFORMATION ON PRINCIPAL RISKS 15 INVESTING WITH RAINIER FUNDS 16 ORGANIZATION AND MANAGEMENT 16 Investment Advisor and Advisory Fees 16 Portfolio Managers 16 Portfolio Expenses 17 PURCHASING, SELLING AND EXCHANGING SHARES 17 Purchasing Shares 17 Selling Shares (Redemptions) 20 Exchanging Shares 21 PRICING OF PORTFOLIO SHARES 22 DIVIDENDS, DISTRIBUTIONS AND TAXES 23 Dividends and Distributions 23 Tax Consequences 23 Rule 12b-1 Fees 23 Multiple Class Information 23 FINANCIAL HIGHLIGHTS 24 OTHER INFORMATION Privacy Notice 30 Index Descriptions 30 As with all mutual funds, the Securities and Exchange Commission does not approve or disapprove of these shares or determine whether the information in this Prospectus is truthful or complete. It is a criminal offense for anyone to inform otherwise. P / 1 OVERVIEW OF THE PORTFOLIOS Large Cap Equity Portfolio (Formerly Core Equity Portfolio) THE PORTFOLIO’S GOAL The Large Cap Equity Portfolio seeks to maximize long-term capital appreciation. PRINCIPAL INVESTMENT STRATEGIES In pursuing its goal, the Portfolio invests primarily (at least 80% of its assets) in the common stock of large-capitalization companies traded in the U.S. with prospects of strong earnings growth and attractive overall business fundamentals, selling at attractive valuations. The Advisor considers large-capitalization companies to be those currently with market capitalizations in the range of the Dow Jones Wilshire U.S. Large-Cap Index, which ranged from $1.4 to $446.9 billion on December 29, 2006. (A description of the index can be found on page 30 of this Prospectus.) The Portfolio may invest in common stock of companies of all sizes, including small-capitalization companies, which are companies with market capitalizations below that range and that will normally comprise 10% or less of the Portfolio. It will normally be invested in approximately 75 to 150 securities. The Advisor refers to its stock selection philosophy as Growth at a Reasonable Price (GARP). Stock selection focuses on companies that are likely to demonstrate superior earnings growth relative to their peers, and whose equities are selling at attractive relative valuations. The Portfolio is diversified over a broad cross-section of economic sectors and industries. To help control risk, the Advisor compares the Portfolio’s economic sector weightings to a broad index, such as the Standard & Poor’s (S&P) 500 Index®, and normally avoids extreme overweighting or underweighting relative to that Index. (See Additional Information on Principal Investment Strategies on page 14 for further discussion.) PRINCIPAL RISKS Since the Portfolio is invested in common stock whose prices change daily, there is the risk that an investor could lose money. The Portfolio’s share price may be affected by sudden declines in the market value of an investment, or by an overall decline in the stock market. Like all managed funds, there is a risk that the Advisor’s strategy for managing the Portfolio may not achieve the desired results or may be less effective than other strategies in a particular market environment. Investments in securities of small and medium-size companies involve greater risk of loss than investing in larger companies, and their prices can change more frequently and dramatically. The Portfolio may be appropriate for investors who are comfortable with above-average risk and can make a long-term investment commitment. THE PORTFOLIO’S PAST PERFORMANCE The following information shows the Portfolio’s performance over time and can illustrate the risks of investing in the Portfolio. The bar chart shows how the Portfolio’s total return has varied from year to year. The table compares the Portfolio’s average annual return for the periods indicated to two broad-based indices. A description of the indices can be found on page 30 of this Prospectus. This past performance (before and after taxes) will not necessarily continue in the future. P / 2 CALENDAR-YEAR TOTAL RETURNS (%) The year-to-date total return as of June 30, 2007 for the Portfolio was 11.67%. Best Quarter: +25.09% (fourth quarter, 1998) Worst Quarter: -17.17% (third quarter, 2002) AVERAGE ANNUAL TOTAL RETURNS as of Dec. 31, 2006 1 Year 5 Years 10 Years Large Cap Equity Portfolio Return before taxes 12.25% 6.17% 8.67% Return after taxes on distributions (1) 10.95% 5.90% 7.31% Return after taxes on distributions and sale of fund shares (1) 9.43% 5.31% 6.88% S&P 500 Index®* 15.79% 6.19% 8.42% Russell 1000® Growth Index* 9.07% 2.69% 5.44% (1)After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. *Index returns reflect no deduction for fees, expenses or taxes. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Large Cap Equity Portfolio. Shareholder Fees (fees paid directly from your investment) none Annual Fund Operating Expenses (expenses that are deducted from Portfolio assets) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.25% Other Expenses* 0.07% Total Annual Fund Operating Expenses† 1.07% *In addition to the Other Expenses, a $15 fee is charged to investors for wire redemptions. †For the past fiscal year, the Portfolio’s actual operating expenses, excluding 0.25% of Rule 12b-1 fees, were 0.82% of average daily net assets. The Advisor has contractually agreed to reduce its fees and/or absorb expenses to limit the total annual operating expenses of the Large Cap Equity Portfolio to 1.04% (excluding interest, taxes, extraordinary expenses and Rule 12b-1 fees). This contract has a one-year term expiring March 31, 2008, renewable by the Board at the end of each fiscal year. EXAMPLE This example is intended to help you compare the cost of investing in shares of the Large Cap Equity Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual cost may be higher or lower, under these assumptions your cost would be: 1 Year 3 Years 5 Years 10 Years $109 $340 $590 $1,306 See page 30 for index descriptions. P / 3 OVERVIEW OF THE PORTFOLIOS Large Cap Growth Equity Portfolio (Formerly Growth Equity Portfolio) THE PORTFOLIO’S GOAL The Large Cap Growth Equity Portfolio seeks to maximize long-term capital appreciation. PRINCIPAL INVESTMENT STRATEGIES In pursuing its goal, the Portfolio invests primarily (at least 80% of its assets) in the common stock of large-capitalization growth companies traded in the U.S., and affords shareholders the opportunity to invest in some of the fastest-growing companies in America. To the Advisor, the term “growth company” denotes companies with the prospect of strong earnings, revenue or cash flow growth. The Advisor considers large-capitalization companies to be those currently with market capitalizations in the range of the Dow Jones Wilshire U.S. Large-Cap Index, which ranged from $1.4 to $446.9 billion on December 29, 2006. (A description of the Index can be found on page 30 of this Prospectus.) Smaller companies, meaning those with a market capitalization below that range, may be owned when believed to be especially attractive. Stock selection focuses on companies that are likely to demonstrate superior earnings, revenue or cash flow growth relative to their industry peers. The Portfolio will normally invest in approximately 40 to 80 companies. The Advisor compares the Portfolio’s economic sector weightings to a Large Cap Growth Equity index, such as the Russell 1000® Growth Index. To help control risk, extreme overweighting and underweighting of the Portfolio as compared to the major sectors of such a benchmark are avoided. (See Additional Information on Principal Investment Strategies on page 14 for further discussion.) PRINCIPAL RISKS Since the Portfolio is invested in common stock whose prices change daily, there is the risk that an investor could lose money. The Portfolio’s share price may be affected by sudden declines in the market value of an investment, or by an overall decline in the stock market. Like all managed funds, there is a risk that the Advisor’s strategy for managing the Portfolio may not achieve the desired results or may be less effective than other strategies in a particular market environment. Investments in securities of small companies involve greater risk of loss than investing in larger companies, and their prices can change more frequently and dramatically. The Portfolio may be appropriate for investors who are comfortable with above-average risk and can make a long-term investment commitment. THE PORTFOLIO’S PAST PERFORMANCE The following information shows the Portfolio’s performance over time and can illustrate the risks of investing in the Portfolio. The bar chart shows how the Portfolio’s total return has varied from year to year. The table compares the Portfolio’s average annual return for the periods indicated to two broad-based indices. A description of the indices can be found on page 30 of this Prospectus. This past performance (before and after taxes) will not necessarily continue in the future. P / 4 CALENDAR-YEAR TOTAL RETURNS (%) The year-to-date total return as of June 30, 2007 for the Portfolio was 11.88%. Best Quarter: +19.18% (fourth quarter, 2001) Worst Quarter: -29.30% (first quarter, 2001) AVERAGE ANNUAL TOTAL RETURNS as of Dec. 31, 2006 1 Year 5 Years Since Inception+ Large Cap Growth Equity Portfolio Return before taxes 7.24% 5.72% -3.58% Return after taxes on distributions (1) 7.24% 5.72% -3.58% Return after taxes on distributions and sale of fund shares (1) 4.71% 4.94% -3.00%(2) Russell 1000® Growth Index* 9.07% 2.69% -5.68% S&P 500 Index®* 15.79% 6.19% 0.87% +The Fund’s inception date is 6/15/00. (1)After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. (2)Returns after taxes on distributions and sale of fund shares may be higher than before-tax returns when a net capital loss occurs upon the redemption of fund shares. *Index returns reflect no deduction for fees, expenses or taxes. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Large Cap Growth Equity Portfolio. Shareholder Fees (fees paid directly from your investment) none Annual Fund Operating Expenses (expenses that are deducted from Portfolio assets) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.25% Other Expenses* 0.30% Total Annual Fund Operating Expenses† 1.30% Fee Reduction and/or Expense Reimbursement -0.11% Net Expenses 1.19% *In addition to the Other Expenses, a $15 fee is charged to investors for wire redemptions. †For the past fiscal year, the Portfolio’s actual operating expenses, excluding 0.25% of Rule 12b-1 fees, were 1.05% of average daily net assets. The Advisor has contractually agreed to reduce its fees and/or absorb expenses to limit the total annual operating expenses of the Large Cap Growth Equity Portfolio to 0.94% (excluding interest, taxes, extraordinary expenses and Rule 12b-1 fees). This contract has a one-year term, expiring March 31, 2008, renewable by the Board at the end of each fiscal year. Without the fee reduction, the Total Annual Fund Operating Expenses would have been 1.30%. EXAMPLE This example is intended to help you compare the cost of investing in shares of the Large Cap Growth Equity Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual cost may be higher or lower, under these assumptions your cost would be: 1 Year 3 Years 5 Years 10 Years $121 $401 $702 $1,558 See page 30 for index descriptions. P / 5 OVERVIEW OF THE PORTFOLIOS THE PORTFOLIO’S GOAL The Mid Cap Equity Portfolio seeks to maximize long-term capital appreciation. Mid Cap Equity Portfolio PRINCIPAL INVESTMENT STRATEGIES In pursuing its goal, the Portfolio invests primarily (at least 80% of its assets) in the common stock of mid-capitalization companies traded in the U.S. with prospects of strong earnings growth and attractive overall business fundamentals, selling at reasonable valuations. The Advisor considers a mid-capitalization company as one with market capitalization, at the time of purchase, within the range of companies included in the Russell Midcap® Index. The market capitalization of companies in which the Portfolio may invest may vary with market conditions. As of June 30, 2007, the market capitalization range of companies included in the Russell Midcap Index was $1.8 to $20.6 billion. (A description of the Index can be found on page 30 of this Prospectus.) Investments in companies that grow above these maximum capitalization criteria may continue to be held if the Advisor considers them to be particularly attractive. The Portfolio will normally invest in approximately 75 to 150 companies. The Advisor refers to its stock selection philosophy as Growth at a Reasonable Price (GARP). Stock selection focuses on companies that are likely to demonstrate superior earnings growth relative to their peers, and whose equities are selling at attractive relative valuations. The Portfolio is diversified over a broad cross-section of economic sectors and industries. To help control risk, the Advisor compares the Portfolio’s economic sector weightings to a broad index of medium-size companies, such as the Russell Midcap Index, and normally avoids extreme overweighting or underweighting relative to that index. (See Additional Information on Principal Investment Strategies on page 14 for further discussion.) PRINCIPAL RISKS Since the Portfolio is invested in common stock whose prices change daily, there is the risk that an investor could lose money. The Portfolio’s share price may be affected by sudden declines in the market value of an investment, or by an overall decline in the stock market. Like all managed funds, there is a risk that the Advisor’s strategy for managing the Portfolio may not achieve the desired results or may be less effective than other strategies in a particular market environment. Investments in securities of small and medium-size companies involve greater risk of loss than investing in larger companies, and their prices can change more frequently and dramatically. The Portfolio may be appropriate for investors who are comfortable with above-average risk and can make a long-term investment commitment. THE PORTFOLIO’S PAST PERFORMANCE The following information shows the Portfolio’s performance for 2006. The table compares the Portfolio’s average annual return for the periods indicated to two broad-based indices. A description of the indices can be found on page 30 of this Prospectus. This past performance (before and after taxes) will not necessarily continue in the future. P / 6 CALENDAR-YEAR TOTAL RETURNS (%) Inception date 12/27/05 The year-to-date total return as of June 30, 2007 for the Portfolio was 20.55%. Best Quarter: +13.27% (first quarter, 2006) Worst Quarter: -1.88% (second quarter, 2006) AVERAGE ANNUAL TOTAL RETURNS as of Dec. 31, 2006 1 Year Since Inception+ Mid Cap Equity Portfolio Return before taxes 21.49% 19.44% Return after taxes on distributions (1) 21.42% 19.36% Return after taxes on distributions and sale of fund shares (1) 14.00% 16.50% Russell Midcap® Index* 15.26% 13.71% Russell Midcap® Growth Index* 10.66% 9.04% +The Fund’s inception date is 12/27/05. (1)After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. *Index returns reflect no deduction for fees, expenses or taxes. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Mid Cap Equity Portfolio. Shareholder Fees (fees paid directly from your investment) none Annual Fund Operating Expenses (expenses that are deducted from Portfolio assets) Management Fees 0.85% Distribution and Service (12b-1) Fees 0.25% Other Expenses* 0.18% Total Annual Fund Operating Expenses† 1.28% Fee and/or Expense Recoupment# 0.04% Net Expenses 1.32% *In addition to the Other Expenses, a $15 fee is charged to investors for wire redemptions. †The Advisor has contractually agreed to reduce its fees and/or absorb expenses to limit the total annual operating expenses of both share classes of the Mid Cap Equity Portfolio to 1.10% (excluding interest, taxes, extraordinary expenses and Rule 12b-1 fees). This contract has a one-year term expiring March 31, 2008, renewable by the Board at the end of each fiscal year. To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this limit, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the Advisor incurred the expense provided that such repayment does not cause the Total Annual Fund Operating Expenses to exceed the 1.10% limit. #Represents amount reimbursed to the Advisor for previous fee reduction or expense subsidies. See “Portfolio Expenses” on page 17. EXAMPLE This example is intended to help you compare the cost of investing in shares of the Mid Cap Equity Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual cost may be higher or lower, under these assumptions your cost would be: 1 Year 3 Years 5 Years 10 Years $134 $410 $706 $1,549 See page 30 for index descriptions. P / 7 OVERVIEW OF THE PORTFOLIOS Small/Mid Cap Equity Portfolio THE PORTFOLIO’S GOAL The Small/Mid Cap Equity Portfolio seeks to maximize long-term capital appreciation. PRINCIPAL INVESTMENT STRATEGIES In pursuing its goal, the Portfolio invests primarily (at least 80% of its assets) in the common stock of small- and mid-capitalization companies traded in the U.S. with prospects of strong earnings growth and attractive overall business fundamentals, selling at reasonable valuations. The Portfolio will purchase shares in companies with market capitalizations between $100 million and $15 billion and will invest in approximately 100 to 150 companies. Also eligible for purchase are companies that are members of, or fall within, the capitalization range of the Russell 2000® Index, which was $262 million to $3.2 billion as of June 30, 2007, or the Russell Midcap® Index, which was $1.8 to $20.6 billion as of June 30, 2007. (A description of these Indices can be found on page 30 of this Prospectus.) Investments in companies that grow above these maximum capitalization criteria may continue to be held if the Advisor considers them to be particularly attractive. The Advisor refers to its stock selection philosophy as Growth at a Reasonable Price (GARP). Stock selection focuses on companies that are likely to demonstrate superior earnings growth relative to their peers, and whose equities are selling at attractive relative valuations. The Portfolio is diversified over a broad cross-section of economic sectors and industries. To help control risk, the Advisor compares the Portfolio’s economic sector weightings to a broad index of small and medium-size companies, such as the Russell 2500™ Index, and normally avoids extreme overweighting or underweighting relative to that Index. (See Additional Information on Principal Investment Strategies on page 14 for further discussion.) PRINCIPAL RISKS Since the Portfolio is invested in common stock whose prices change daily, there is the risk that an investor could lose money. The Portfolio’s share price may be affected by sudden declines in the market value of an investment, or by an overall decline in the stock market. Like all managed funds, there is a risk that the Advisor’s strategy for managing the Portfolio may not achieve the desired results or may be less effective than other strategies in a particular market environment. Investments in securities of small and medium-size companies involve greater risk of loss than investing in larger companies, and their prices can change more frequently and dramatically. The Portfolio may be appropriate for investors who are comfortable with above-average risk and can make a long-term investment commitment. THE PORTFOLIO’S PAST PERFORMANCE The following information shows the Portfolio’s performance over time and can illustrate the risks of investing in the Portfolio. The bar chart shows how the Portfolio’s total return has varied from year to year. The table compares the Portfolio’s average annual return for the periods indicated to two broad-based indices. A description of the indices can be found on page 30 of this Prospectus. This past performance (before and after taxes) will not necessarily continue in the future. P / 8 CALENDAR-YEAR TOTAL RETURNS (%) The year-to-date total return as of June 30, 2007 for the Portfolio was 19.06%. Best Quarter: +24.04% (fourth quarter, 1999) Worst Quarter: -21.08% (third quarter, 1998) AVERAGE ANNUAL TOTAL RETURNS as of Dec. 31, 2006 1 Year 5 Years 10 Years Small/Mid Cap Equity Portfolio Return before taxes 14.67% 13.09% 11.79% Return after taxes on distributions (1) 14.05% 12.68% 10.28% Return after taxes on distributions and sale of fund shares (1) 10.35% 11.38% 9.53% Russell 2500™ Index* 16.17% 12.19% 11.26% Russell 2500™ Growth Index* 12.26% 7.62% 7.11% (1)After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. *Index returns reflect no deduction for fees, expenses or taxes. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Small/Mid Cap Equity Portfolio. Shareholder Fees (fees paid directly from your investment) none Annual Fund Operating Expenses (expenses that are deducted from Portfolio assets) Management Fees 0.85% Distribution and Service (12b-1) Fees 0.25% Other Expenses* 0.08% Total Annual Fund Operating Expenses† 1.18% *In addition to the Other Expenses, a $15 fee is charged to investors for wire redemptions. †For the past fiscal year, the Portfolio’s actual operating expenses, excluding 0.25% of Rule 12b-1 fees, were 0.93% of average daily net assets. The Advisor has contractually agreed to reduce its fees and/or absorb expenses to limit the total annual operating expenses of the Small/Mid Cap Equity Portfolio to 1.23% (excluding interest, taxes, extraordinary expenses and Rule 12b-1 fees). This contract has a one-year term expiring March 31, 2008, renewable by the Board at the end of each fiscal year. EXAMPLE This example is intended to help you compare the cost of investing in shares of the Small/Mid Cap Equity Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual cost may be higher or lower, under these assumptions your cost would be: 1 Year 3 Years 5 Years 10 Years $120 $375 $649 $1,432 See page 30 for index descriptions. P / 9 OVERVIEW OF THE PORTFOLIOS THE PORTFOLIO’S GOAL The Balanced Portfolio seeks to provide investors with a balance of long-term capital appreciation and current income. Balanced Portfolio PRINCIPAL INVESTMENT STRATEGIES The Portfolio invests primarily in a diversified portfolio of common stock of companies traded in the U.S. and investment-grade debt securities and cash equivalent securities. A portion of these investment-grade debt securities may also include mortgage-related securities (representing interests in pools of mortgage loans) and asset-backed securities (representing interests in other types of loans, such as those on motor vehicles or credit cards). Investment-grade debt securities are generally considered to be those rated Baa3 or better by Moody’s Investor Services, Inc. (“Moody’s”) or BBB- or better by S&P and Fitch Ratings (“Fitch”). The Portfolio may invest in bonds of any maturity but will on average have a dollar-weighted maturity between three and ten years. The Advisor seeks to provide long-term capital appreciation and income with less return variability and risk than that of the stock market. The Portfolio’s assets will be allocated among equity, fixed-income and short-term cash-equivalent securities. Equity securities will normally constitute from 40% to 70% of the Portfolio’s net assets. Fixed-income securities will normally represent from 30% to 55% of the Portfolio’s net assets. Cash-equivalent securities will normally constitute from 0% to 35% of the Portfolio’s net assets. The Advisor utilizes an approach of “strategic” long-term asset allocation, where the equity allocation remains between 45% and 65% unless extreme short-term market conditions indicate a more cautious or aggressive allocation. Aggressive market timing and shifts over 5% are avoided. The stock portion of the Portfolio invests primarily in the common stock of large- capitalization companies traded in the U.S. with the prospects of strong earnings growth and attractive overall business fundamentals, selling at attractive valuations. The stock portion of the Portfolio may also invest to a lesser extent in small- and mid-capitalization companies traded in the U.S. with these same prospects. The Advisor refers to the equity selection philosophy as Growth at a Reasonable Price (GARP). (See Additional Information on Principal Investment Strategies on page 14 for further discussion.) PRINCIPAL RISKS Since the Portfolio is invested in common stock and fixed-income securities whose prices change daily, there is the risk that an investor could lose money. A rise in interest rates may cause the Portfolio’s shares to decline in value. Generally, longer-term bonds are more sensitive to interest rate changes than shorter-term bonds. Some mortgage-related securities may also fall in value because increased principal prepayments can occur when interest rates decline. Also, the value of any of the Portfolio’s investments may decline in response to events affecting the issuer or its credit rating. Like all managed funds, there is a risk that the Advisor’s strategy for managing the Portfolio may not achieve the desired results or may be less effective than other strategies in a particular market environment. Investments in securities of small and medium-size companies involve greater risk of loss than investing in larger companies, and their prices can change more frequently and dramatically. The Portfolio may be appropriate for investors who are comfortable with the risks of equity and fixed-income investing and can make a long-term investment commitment. THE PORTFOLIO’S PAST PERFORMANCE The following information shows the Portfolio’s performance over time and can illustrate the risks of investing in the Portfolio. The bar chart shows how the Portfolio’s total return has varied from year to year. The table compares the Portfolio’s average annual return for the periods indicated to a broad-based stock index, a blended custom index and a fixed-income index. A description of the indices can be found on page 30 of this Prospectus. This past performance (before and after taxes) will not necessarily continue in the future. P / 10 CALENDAR-YEAR TOTAL RETURNS (%) The year-to-date total return as of June 30, 2007 for the Portfolio was 7.71%. Best Quarter: +15.20%(fourth quarter, 1998) Worst Quarter:-8.48%(third quarter, 1998) AVERAGE ANNUAL TOTAL RETURNS as of Dec. 31, 2006 1 Year 5 Years 10 Years Balanced Portfolio Return before taxes 9.03% 5.68% 7.54% Return after taxes on distributions(1) 7.28% 4.82% 5.72% Return after taxes on distributions and sale of fund shares(1) 7.31% 4.57% 5.52% S&P 500 Index®* 15.79% 6.19% 8.42% Balanced Index(2)* 11.04% 5.65% 7.59% Lehman U.S. Gov’t/Credit Intermediate Bond Index* 4.07% 4.52% 5.80% (1)After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. (2)The Balanced Index is computed by the Advisor and consists of 60% S&P 500 Index, 35% Lehman U.S. Government/Credit Intermediate Bond Index and 5% 91-day U.S. Treasury Bill Index. Actual asset allocation of the Balanced Portfolio may vary from the Balanced Index. *Index returns reflect no deduction for fees, expenses or taxes. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Balanced Portfolio. Shareholder Fees (fees paid directly from your investment) none Annual Fund Operating Expenses (expenses that are deducted from Portfolio assets) Management Fees 0.70% Distribution and Service (12b-1) Fees 0.25% Other Expenses* 0.11% Total Annual Fund Operating Expenses† 1.06% Fee and/or Expense Recoupment# 0.02% Net Expenses 1.08% *In addition to the Other Expenses, a $15 fee is charged to investors for wire redemptions. †For the past fiscal year, the Portfolio’s actual operating expenses, excluding 0.25% of Rule 12b-1 fees, were 0.81% of average daily net assets. The Advisor has contractually agreed to reduce its fees and/or absorb expenses to limit the total annual operating expenses of the Balanced Portfolio to 0.94% (excluding interest, taxes, extraordinary expenses and Rule 12b-1 fees). This contract has a one-year term expiring March 31, 2008, renewable by the Board at the end of each fiscal year. #Represents amount reimbursed to the Advisor for previous fee reduction or expense subsidies. See “Portfolio Expenses” onpage 17. EXAMPLE This example is intended to help you compare the cost of investing in shares of the Balanced Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual cost may be higher or lower, under these assumptions your cost would be: 1 Year 3 Years 5 Years 10 Years $110 $339 $587 $1,296 See page 30 for index descriptions. P / 11 OVERVIEW OF THE PORTFOLIOS THE PORTFOLIO’S GOAL The Intermediate Fixed Income Portfolio seeks to provide investors with current income. Intermediate Fixed Income Portfolio PRINCIPAL INVESTMENT STRATEGIES The Portfolio invests primarily (at least 80% of its assets) in a diversified portfolio of investment-grade debt securities providing current income. Most of its investments are debt securities issued or guaranteed by the U.S. government, or its agencies, and corporate issuers. A portion of these investments may also include mortgage-related securities (representing interests in pools of mortgage loans) and asset-backed securities (representing interests in other types of loans, such as those on motor vehicles or credit cards). The Advisor intends, but is not obligated, to construct the Portfolio with a higher proportion of corporate issues than government or government agency securities. Investment-grade debt securities are generally considered to be those rated Baa3 or better by Moody’s or BBB- or better by S&P and Fitch. Securities that are rated Baa3 by Moody’s or BBB- by S&P, the lowest tier of investment grade, are generally regarded as having adequate capacity to pay interest and repay principal, but may have some speculative characteristics. The Advisor intends to limit investment in securities rated Baa3 by Moody’s or BBB- by S&P to no more than 30% of the Portfolio’s total assets. The Portfolio may purchase bonds of any maturity, but the Portfolio will normally have a dollar-weighted average maturity between three and ten years. The average maturity may be less than three years if the Advisor believes a temporary defensive posture is appropriate. The Advisor plans to manage the Portfolio as a moderate duration portfolio. To the Advisor, “moderate duration” denotes a portfolio within a range on average of ±25% of the duration of the Lehman U.S. Government/Credit Intermediate Bond Index. If, for example, the duration of the Lehman Index were 4.0 years, the Portfolio’s duration would be between 3.0 and 5.0 years. Duration measures the sensitivity of a fixed-income portfolio to interest-rate changes. To illustrate, if a portfolio had an average effective duration of 5.0 years, a 1% increase in market interest rates would cause the principal value of the portfolio to lose approximately 5%. PRINCIPAL RISKS Since the Portfolio is invested in securities whose prices change daily, there is the risk that an investor could lose money. A rise in interest rates may cause the Portfolio’s shares to decline in value. When interest rates are low, the Portfolio’s income distributions may be reduced. Also, the value of any of the Portfolio’s investments may decline in response to events affecting the issue, or its credit rating or any underlying assets backing the securities, such as the effect on mortgage-related securities from real estate market weakness. The value of some mortgage-related securities in which the Portfolio invests may also fall because of unanticipated levels of principal prepayments that can occur when interest rates decline. The Portfolio may invest in securities issued by U.S. government-sponsored entities, such as the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and the Federal National Mortgage Association (“Fannie Mae”). Investors should know that entities such as Freddie Mac and Fannie Mae are not funded by Congressional appropriations and that the debt and mortgage-backed securities issued by them are neither guaranteed nor insured by the U.S. government. Like all managed funds, there is a risk that the Advisor’s strategy for managing the Portfolio may not achieve the desired results or may be less effective than other strategies in a particular market environment. The Portfolio may be appropriate for investors who are comfortable with the risks of fixed-income investing and seek high current income with greater stability in the value of shares than a long-term fixed-income fund. THE PORTFOLIO’S PAST PERFORMANCE The following information shows the Portfolio’s performance over time and can illustrate the risks of investing in the Portfolio. The bar chart shows how the Portfolio’s total return has varied from year to year. The table compares the Portfolio’s average annual return for the periods indicated to two broad-based fixed-income indices. A description of the indices can be found on page 30 of this Prospectus. This past performance (before and after taxes) will not necessarily continue in the future. P / 12 CALENDAR-YEAR TOTAL RETURNS (%) The year-to-date total return as of June 30, 2007 for the Portfolio was 1.00%. Best Quarter: +5.20% (third quarter, 1998) Worst Quarter: -2.56%(second quarter, 2004) AVERAGE ANNUAL TOTAL RETURNS as of Dec. 31, 2006 1 Year 5 Years 10 Years Intermediate Fixed Income Portfolio Return before taxes 4.05% 4.07% 5.31% Return after taxes on distributions (1) 2.60% 2.71% 3.42% Return after taxes on distributions and sale of fund shares (1) 2.62% 2.77% 3.42% Lehman U.S. Gov’t/Credit Intermediate Bond Index* 4.07% 4.52% 5.80% Citigroup 3-month Treasury Bill Index* 4.78% 2.35% 3.67% (1)After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. *Index returns reflect no deduction for fees, expenses or taxes. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Intermediate Fixed Income Portfolio. Shareholder Fees (fees paid directly from your investment) none Annual Fund Operating Expenses (expenses that are deducted from Portfolio assets) Management Fees 0.50% Distribution and Service (12b-1) Fees 0.10% Other Expenses* 0.13% Total Annual Fund Operating Expenses† 0.73% Fee Reduction and/or Expense Reimbursement -0.18% Net Expenses 0.55% *In addition to the Other Expenses, a $15 fee is charged to investors for wire redemptions. †For the past fiscal year, the Portfolio’s actual operating expenses, excluding 0.10% of Rule 12b-1 fees, were 0.63% of average daily net assets. The Advisor has contractually agreed to reduce its fees and/or absorb expenses to limit the total annual operating expenses of the Intermediate Fixed Income Portfolio to 0.45% (excluding interest, taxes, extraordinary expenses and Rule 12b-1 fees) and has voluntarily agreed to limit Rule 12b-1 fees to 0.10%. This contract has a one-year term, expiring March 31, 2008, renewable by the Board at the end of each fiscal year. Without the fee reduction, the Total Annual Fund Operating Expenses would have been 0.73%. EXAMPLE This example is intended to help you compare the cost of investing in shares of the Intermediate Fixed Income Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual cost may be higher or lower, under these assumptions your cost would be: 1 Year 3 Years 5 Years 10 Years $56 $215 $388 $890 See page 30 for index descriptions. P / 13 Additional Information on Principal Investment Strategies GROWTH AT A REASONABLE PRICE EQUITY INVESTMENT PHILOSOPHY The Advisor refers to its investment philosophy with respect to the Large Cap Equity Portfolio, Mid Cap Equity Portfolio, Small/Mid Cap Equity Portfolio and equity portion of the Balanced Portfolio as Growth at a Reasonable Price (GARP). Since the GARP strategy combines some aspects of both “value” and “growth” investment styles, a primary benefit of the GARP strategy in the view of the Advisor is the ability to generate competitive investment returns in many different market environments. In selecting common stock for purchase in the Portfolios, the Advisor emphasizes companies that are likely to demonstrate superior business fundamentals, such as revenue and earnings growth; sustainable competitive advantage; potential for positive price or business catalysts, including earnings surprise or market expansion; disciplined management with shareholder focus; and attractive relative valuations. The Advisor considers the sale of specific common stock when fundamentals deteriorate, when a stock reaches or surpasses its price target or when better opportunities are perceived in alternative stocks. GROWTH INVESTMENT PHILOSOPHY The Advisor refers to its investment philosophy with respect to the Large Cap Growth Equity Portfolio as Large Cap Growth and views the primary benefit of the strategy as the ability to generate competitive returns in market environments favoring growth stocks. The Advisor favors companies with attractive fundamentals, such as strong revenue, earnings or cash flow growth. Companies with sustainable competitive advantages, potential price or business catalysts, including earnings surprise or market expansion, and disciplined management with shareholder focus are emphasized. The Advisor also seeks to capture the capital appreciation sometimes associated with high-performing companies identified early in their growth cycles. For emerging companies lacking demonstrated financial results, the strength of the company’s business model, management team and competitive position are given greater analytical emphasis. The Advisor considers the sale of specific common stock when fundamentals deteriorate, when a stock reaches or surpasses its price target or when better opportunities are perceived in alternative stocks. FIXED-INCOME SECURITY SELECTION In determining whether or not to invest in a particular debt security, the Advisor considers a number of factors, such as the price; coupon; yield to maturity; the credit quality of the issuer; the ratings assigned by Moody’s, S&P and Fitch; the issuer’s cash flow and related coverage ratios; the property, if any, securing the obligation; and terms of the debt instrument, including subordination, default, sinking fund and early redemption provisions. Fixed-income securities may be sold if downgraded or when swapped for a more attractive security. SHORT-TERM INVESTMENTS Cash-equivalent securities, which may be held by any of the six Portfolios, are high-quality debt obligations maturing in one year or less from the date of purchase. These include U.S. government securities, certificates of deposit, bankers’ acceptances, repurchase agreements, demand notes and commercial paper. The Advisor considers obligations that have been rated at least A-1 by S&P or Prime-1 by Moody’s, have an outstanding issue of debt securities rated at least A by S&P or Moody’s, or are of comparable quality, in the opinion of the Advisor, to be “high-quality.” Under normal market conditions, each Portfolio will stay fully invested in stocks and/or bonds. However, a Portfolio may temporarily depart from its principal investment strategies by making short-term investments in cash equivalents in response to adverse market, economic or political conditions. This may result in the Portfolio not achieving its investment objective. P / 14 PORTFOLIO TURNOVER Due to a sell discipline based in part on price targets, all the Portfolios, except the Intermediate Fixed Income Portfolio, may be actively traded. This is particularly true in a market environment where securities prices are rising rapidly. Generally, the rate of portfolio turnover will not be a deciding factor in determining whether to sell or hold securities. A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains. This may mean that you would be likely to have a higher tax liability. A high portfolio turnover rate also leads to higher transaction costs, which would negatively affect a Portfolio’s performance. Active trading, however, can also be defensive and actually add to a Portfolio’s performance if, for example, a fully valued investment is sold before a price decline or in favor of an investment with better appreciation potential. PORTFOLIO HOLDINGS INFORMATION A description of the Funds’ policies and procedures regarding disclosure of portfolio holdings can be found in the Funds’ Statement of Additional Information (SAI), which can be obtained free of charge on the Funds’ website at www.rainierfunds.com or by contacting the Funds’ Transfer Agent at 800-248-6314. NOTICE OF POLICY CHANGE Shareholders will be provided with 60 day’s notice prior to the implementation of a change in a Portfolio’s policy (other than the Balanced Portfolio) to invest at least 80% of its assets in certain securities as described above in the Prospectus and as indicated by the Portfolio’s name. Additional Information on Principal Risks The principal risks of investing in the Portfolios that may adversely affect the value of a Portfolio’s shares or total return are discussed in the “Overview of the Portfolios” section. Additional elements of risk are discussed below. MARKET RISK An investor in any Portfolio faces the risk that the market value of a security may move up and down, sometimes rapidly and unpredictably. These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time. Market risk may affect a single issuer, industry, sector of the economy or the market as a whole. SMALL COMPANY RISK The Large Cap Equity, Large Cap Growth Equity, Mid Cap Equity, Small/Mid Cap Equity and Balanced Portfolios invest to varying degrees in smaller companies that can benefit from the development of new products and services. These smaller companies may present greater opportunities for capital appreciation, but may also involve greater risks than larger companies. Such smaller companies may have limited product lines, markets or financial resources, and their securities may trade less frequently and in more limited volume than the securities of larger, more mature companies. As a result, the prices of the securities of such smaller companies may fluctuate to a greater degree than the prices of the securities of other issuers. DEBT SECURITIES RISK The Balanced and Intermediate Fixed Income Portfolios invest in debt securities. The market value of debt securities is sensitive to prevailing interest rates. Generally, when interest rates rise, the debt security’s value declines and when interest rates decline, its market value rises. Generally, the longer the remaining maturity of a security, the greater the effect of interest rate changes on the market value of the security. In addition, changes in the ability of an issuer to make payments of interest and principal and in the market’s perception of an issuer’s creditworthiness affect the market value of the debt securities of that issuer. FOREIGN COMPANY RISK The Portfolios other than the Intermediate Fixed Income Portfolio may invest in companies that are traded in the U.S. but that are non-U.S. companies because they are based outside of the U.S. or have a substantial portion of their operations, revenues or assets outside of the U.S. Often these non-U.S. companies are traded in the U.S. through American Depositary Receipts (ADRs) or American Depositary Shares (ADSs). Investing in ADRs or ADSs presents many of the same risks as investing directly in foreign markets. Securities issued by non-U.S. companies and by U.S. companies with substantial foreign operations can involve additional risks relating to political, economic or regulatory conditions in foreign countries. These risks include fluctuations in foreign currencies and potentially less stable foreign economies and political conditions. All of these factors can make investments in non-U.S. companies more volatile and potentially less liquid than investments in U.S. companies. P / 15 Investing with Rainier Funds Organization and Management INVESTMENT ADVISOR AND ADVISORY FEES Rainier Investment Management, Inc.® (RIM), incorporated in 1989, serves as Investment Advisor to the Portfolios. RIM’s address is: 601 Union Street, Suite 2801 Seattle, WA98101 RIM currently manages $12.3 billion (as of March 31, 2007) of discretionary assets for various clients, including corporations, public and corporate pension plans, foundations and charitable endowments, high-net-worth individuals and the Portfolios. The Advisor is owned and operated by twelve principals. Subject to the direction and control of the Trustees, the Advisor formulates and implements an investment program for each Portfolio, which includes determining which securities should be bought and sold. For the fiscal year ending March 31, 2007, before fee reductions and/or expense reimbursements, the Advisor received advisory fees computed as a percentage of each Portfolio’s average daily net assets as follows: 0.75% for the Large Cap Equity Portfolio; 0.75% for the Large Cap Growth Equity Portfolio; 0.85% for the Mid Cap Equity Portfolio; 0.85% for the Small/Mid Cap Equity Portfolio; 0.70% for the Balanced Portfolio; and 0.50% for the Intermediate Fixed Income Portfolio. A discussion regarding the Board of Trustees’ basis for approving the Funds’ investment advisory agreements is included in the Funds’ Annual Report dated March 31, 2007. PORTFOLIO MANAGERS Large Cap Equity, Large Cap Growth Equity, Mid Cap Equity and Small/Mid Cap Equity Portfolios Daniel M. Brewer, CFA, Senior Portfolio Manager Mark W. Broughton, CFA, Senior Portfolio Manager Stacie L. Cowell, CFA, Senior Portfolio Manager Mark H. Dawson, CFA, Senior Portfolio Manager James R. Margard, CFA, Chief Investment Officer Peter M. Musser, CFA, Senior Portfolio Manager Intermediate Fixed Income Portfolio Andrea L. Durbin, CFA, Director of Fixed Income Management Michael E. Raney, CFA, Portfolio Manager Balanced Portfolio Team-managed by members of the Advisor’s Investment Committee, whose members are firm principals and other named individuals. Current members are Daniel M. Brewer, Mark W. Broughton, Stacie L. Cowell, Mark H. Dawson, Andrea L. Durbin, Dirk W. Huenink, James R. Margard, Peter M. Musser and Michael E. Raney. Each portfolio manager has been associated with the Advisor in the position noted for more than five years, except for Ms. Cowell and Ms. Durbin. Ms. Cowell began her career in 1989 at Chase Manhattan Bank and served as senior analyst at Founders Asset Management from 1993 to 1996; and as senior vice president and lead portfolio manager with Invesco Funds Group from 1996 to 2004; and at Kennedy Capital Management from May 2005 to June 2005 until she joined the Advisor in 2006 in the capacity of senior portfolio manager. Ms. Durbin began her career in 1992 with Dain Rauscher and served as a principal and director of fixed income at Badgley, Phelps and Bell from 1998 to 2002 until she joined the Advisor in 2002 in the capacity of senior fixed income portfolio manager. All the Portfolios described in the Prospectus are team-managed by the portfolio managers listed above. For the Large Cap Equity, Large Cap Growth Equity, Mid Cap Equity, Small/Mid Cap Equity and stock portion of the Balanced Portfolio, the equity portfolio managers make recommendations on investments within industries to which they are assigned. The Chief Investment Officer, Mr. Margard, leads team discussions and has final responsibility relating to asset allocation, equity selection and portfolio weightings. For the Intermediate Fixed Income Portfolio and the fixed-income portion of the Balanced Portfolio, Ms. Durbin assumes final responsibility for all investment decisions. The SAI provides additional information about the portfolio managers’ method of compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Portfolios. P / 16 PORTFOLIO EXPENSES The Portfolios are responsible for paying their own operating expenses. The Advisor has agreed in an Operating Expense Agreement to reduce its advisory fee or reimburse the expenses of each Portfolio to the extent necessary so that its ratio of total operating expenses to average net assets will not exceed the following levels (excluding interest, taxes, extraordinary expenses and Rule 12b-1 fees): Large Cap Equity Portfolio, 1.04%; Large Cap Growth Equity Portfolio, 0.94%; Mid Cap Equity Portfolio, 1.10%; Small/Mid Cap Equity Portfolio, 1.23%; Balanced Portfolio, 0.94%; Intermediate Fixed Income Portfolio, 0.45%. That agreement has a one-year term, renewable at the end of each fiscal year. Any reductions made by the Advisor in its fees or payments or reimbursement of expenses which are a Portfolio’s obligation are subject to reimbursement by all the Portfolios within the following three years, provided the Portfolio is able to effect such reimbursement and remain in compliance with any applicable expense limitations. During the past fiscal year, the Advisor recaptured fees previously reduced and/or reimbursed to the Mid Cap Equity Portfolio in the amount of 0.04% of the Mid Cap Equity Portfolio’s average daily net assets and to the Balanced Portfolio in the amount of 0.02% of the Balanced Portfolio’s average daily net assets. The Advisor may make cash payments from time to time from its own resources to financial intermediaries in connection with the sale of shares of the Portfolios, reimbursement for marketing costs or providing services to shareholders. Those payments, which are sometimes referred to as revenue-sharing arrangements, also may be associated with the status of a Portfolio in a financial intermediary’s marketing and other support activities. These payments are in addition to any Rule 12b-1 payments that may be made by the Portfolios to those same intermediaries. Purchasing, Selling and Exchanging Shares PURCHASING SHARES Effective March 31, 2006, the Small/Mid Cap Equity Portfolio (the “Portfolio”) was closed to new shareholder accounts with the limited exceptions described below. Depending on the growth of the Portfolio’s assets and market conditions, the Advisor may in its judgment impose further restrictions on the purchase of the Portfolio’s shares or relax these restrictions. Any change in these restrictions would be announced with as much advance notice as is practicable. Shareholders who owned shares of the Portfolio on March 31, 2006 may continue to purchase shares in their existing accounts. Employees of RIM and their family members and officers and trustees of the Rainier Funds may continue to purchase shares in existing accounts or open new accounts. Clients of investment advisors recognized by RIM may continue to purchase shares in their existing accounts or open new accounts. Currently this includes even those investment advisors that did not previously assist clients with the purchase of the Portfolio’s shares and investment advisors that were not previously recognized by RIM. RIM may, without further notice, restrict purchases by investment advisors’ clients who did not previously own shares of the Portfolio. Employer-sponsored retirement plans that purchase shares through a services intermediary with which RIM or the Portfolio has a services agreement may continue to purchase shares through existing accounts. Currently this includes even those services intermediaries that did not previously have a services agreement with RIM or the Portfolio. Although RIM may selectively allow new retirement plan accounts, it reserves the right without further notice to restrict purchases by retirement plans that did not previously own shares of the Portfolio. P / 17 Investing with Rainier Funds MINIMUM INVESTMENT AMOUNT The minimum initial investment in each Portfolio is $25,000. Additional investments may be made at any time with $1,000 or more. The minimum investment requirements may occasionally be waived or lowered by the Funds. PURCHASING BY MAIL Shares of the Portfolios may be purchased by mail. If you wish to invest by mail, simply complete an Account Application and mail it with a check (made payable to Rainier Funds) to the Funds’ Transfer Agent, U.S. Bancorp Fund Services, LLC, at the following address: Rainier Funds P.O. Box 701 Milwaukee, WI53201-0701 All purchases by check should be in U.S. dollars. Third-party checks and cash will not be accepted. If your purchase check is returned for any reason, a $25 fee will be assessed against your account. You will also be responsible for any losses suffered by the Portfolio as a result. In compliance with the USA Patriot Act of 2001, the Transfer Agent will verify certain information on your Account Application as part of the Funds’
